Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Starfield Resources Commissions SGS Lakefield To Advance Hydromet Development /NOT FOR DISTRIBUTION TO U.S. NEWSWIRE SERVICES OR FOR DISSEMINATION IN THE U.S./ Massive sulphides from Ferguson Lake Property to be processed on continuous basis through hydromet circuit TORONTO, Feb. 17, 2010 /CNW/ - Starfield Resources Inc. ("Starfield" or the "Company") (TSX: SRU) today announced it has contracted SGS Minerals Services (SGS) in Lakefield, Ontario to advance the development of its innovative hydrometallurgical process for recovering metal from massive sulphide ores. This technology will have a direct impact on potential future operations at the Company's Ferguson Lake Project in Nunavut and the Stillwater project in Montana. The hydromet process chemistry has been demonstrated in several laboratories on a small scale. The next phase of development is to demonstrate that the key steps in the process can operate successfully using commercially available equipment and massive sulphides from Ferguson Lake. The SGS test work will initially focus on perfecting the oxidation and hydrolysis process steps with a synthetic solution. Then, 100 kilograms of massive sulphides from Ferguson Lake will be processed to determine if there are any chemical implications to the hydromet circuit. As part of its mandate, SGS will be responsible for the design, procurement and setup of test equipment, work program testing, technical assessments and preparation of the final report. The leaching equipment, that will produce the solution for the second stage of tests, is currently at SGS and was used to verify the leaching characteristics for the scoping study published in 2008. "We are pleased to have the financing to further develop this economical, environmentally friendly process," said Andre J. Douchane, President and CEO. "We expect SGS will take approximately six months to complete the work and write the report. A successful outcome from these definitive tests will advance the hydromet development to its final phase, which includes the design and construction of a mini pilot plant capable of treating massive sulphides." About Starfield Starfield Resources Inc. is an exploration and development stage company exploring for copper, nickel, and platinum group elements (PGE) in North America. The Company has three main projects: a PGE project in Montana's Stillwater District; a copper project in California's historic Moonlight Copper Mining District; and a copper/nickel/cobalt/PGE project in Ferguson Lake, Nunavut. Additional assets include a diamond joint venture in Nunavut, additional copper/nickel/chrome projects in Montana, and a portfolio of eight gold properties in Nevada that are currently under joint venture agreement.
